Citation Nr: 1828886	
Decision Date: 05/17/18    Archive Date: 05/23/18

DOCKET NO.  12-21 099A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for obstructive sleep apnea (OSA), to include as secondary to service-connected gastroesophageal reflux disease (GERD) and hypertension.

2. Entitlement to service connection for a cervical spine disability, to include as secondary to service-connected gout.

3. Entitlement to service connection for a right shoulder disability, to include as secondary to service-connected gout.

4. Entitlement to service connection for a bilateral knee disability, to include as secondary to service-connected gout.

5. Entitlement to service connection for a bilateral ankle disability, to include as due to service-connected gout. 



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from December 1987 to May 1992 and from October 1994 to March 2000. The Veteran also served with the Air Force and Army Reserves. This case comes before the Board of Veterans' Appeals (Board) on appeal from November 2009, February 2012, and August 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in August 2015. He also testified before a hearing officer at the RO in May 2012. Transcripts of both hearings are of record.

This case was previously before the Board in December 2015 when it was remanded for additional development. It has now returned to the Board for further appellate action.

The issue of entitlement to service connection for a right shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. OSA was demonstrated years after service, is not etiologically related to a disease or injury in service, and is not caused or aggravated by a service-connected disability. 

2. A chronic disability of the cervical spine was demonstrated years after service, is not etiologically related to a disease or injury in service, and is not caused or aggravated by a service-connected disability. 

3. A bilateral knee disability, diagnosed as gouty arthritis, was incurred secondary to service-connected gout. 

4. A left ankle disability, diagnosed as gouty arthritis, was incurred secondary to service-connected gout.

5. The Veteran does not have a right ankle disability other than gout.


CONCLUSIONS OF LAW

1. OSA was not incurred in or aggravated by active service or a service-connected disability. 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).

2. A chronic cervical spine disability was not incurred in or aggravated by active service or related to a service-connected disability, nor may its incurrence or aggravation be presumed. 38 U.S.C. §§ 1101, 1112, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.  

3. Service connection for bilateral knee gouty arthritis as secondary to service-connected gout is warranted. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.310.

4. Service connection for left ankle gouty arthritis as secondary to service-connected gout is warranted. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.310.

5. A right ankle disability other than previously service-connected gout was not incurred or aggravated during active duty service. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that records from the Veteran's first period of active duty service with the Air Force from December 1987 to May 1992 are not available for inclusion in the claims file. VA has made multiple requests for the Veteran's Air Force service records; in June 2000, the National Personnel Records Center (NPRC) informed VA that they did not have service records from the Veteran's first period of active service. VA's Records Management Center (RMC) also reported in March 2014 that the requested records were not available at their facility. The Veteran has reported on multiple occasions that he does not have any Air Force records in his possession and he was informed in an April 2014 letter that VA was unable to locate these records. In a June 2015 statement, the Veteran reported that all information relevant to his claims was contained in his Army service records (pertaining to his second period of active service) and he requested that VA use these records when deciding his claims. The Board therefore finds that VA has complied with the duty to assist and has searched all alternate sources of service records.  See Washington v. Nicholson, 19 Vet. App. 362 (2005). 

Neither the Veteran nor his representative have raised any other issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).


Service Connection Claims

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a). To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). See also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007). 

When a chronic disease is shown in service sufficient to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b). For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. Id. When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity. Id. For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).   

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  

Service connection is provided for a disability which is proximately due to, the result of, or aggravated by a service-connected disease or injury. 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995). 


OSA

The Veteran contends that service connection is warranted for OSA as it was incurred during active duty service. The Veteran testified in August 2015 that he was told by his wife in 2000, soon after his discharge, that he stopped breathing in his sleep. He also stated in July 2009 that he had a long history of snoring in his sleep and believes his sleep apnea had its onset during active duty service.

Turning first to the Veteran's contentions regarding secondary service connection, the record establishes a current disability. OSA was first diagnosed following a May 2008 sleep study at the VA Medical Center (VAMC) and the Veteran has treated his OSA with continuous positive airway pressure (CPAP) therapy throughout the claims period. 

However, the competent medical evidence of record does not demonstrate a relationship between the Veteran's OSA and a service-connected disability, including GERD and/or hypertension. In support of his claim, the Veteran submitted copies of several internet articles in November 2009 and January 2013 addressing whether a link exists between sleep apnea and GERD and hypertension. The articles submitted by the Veteran do not contain the level of detail or specificity necessary to support the claim for service connection. The articles generally discuss the possibility of a link between the disabilities, but conclude that no research has provided definite information on a connection between the conditions. The Board therefore finds that these articles do not have the requisite "degree of certainty" required to be considered probative evidence. See Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (indicating that medical treatise evidence must demonstrate connection between service incurrence and present injury or condition); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (stating that "generic statement about the possibility of a link between chest trauma and restrictive lung disease . . . [is] too general and inconclusive ..."). Accordingly, they are of little probative value.

There is also no competent medical evidence establishing that the Veteran's OSA was caused or aggravated by a service-connected disability. None of the Veteran's treating physicians have identified a nexus between the claimed OSA and any service-connected disability. Additionally, a September 2016 VA examiner provided a medical opinion against secondary service connection. The examiner reviewed the complete claims file, including the internet articles submitted by the Veteran, and concluded that the evidence did not establish a relationship between the Veteran's OSA and GERD or hypertension. The examiner found that he was unable to assess the validity of the articles and was unable to identify many of the sources and citations used. Review of the relevant medical literature by the examiner did not indicate any evidence of a proven etiological link between sleep apnea and GERD and hypertension. The VA examiner's opinion was well-reasoned and accompanied by a full rationale. The Board therefore finds that it is entitled to significant probative value.

The Board has also considered the statements of the Veteran in support of his claim.  The Veteran is competent to report observable symptoms of sleep apnea, but his opinion as to the cause of the condition simply cannot be accepted as competent evidence. Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007). Although lay persons are competent to provide opinions on some medical issues, the specific issue in this case (the etiology of the claimed OSA) falls outside the realm of common knowledge of a lay person. Jandreau at 1377. Thus, while the Veteran contends that his sleep apnea is secondary to GERD and/or hypertension, the Board concludes that the Veteran's lay statements are outweighed by the competent medical evidence of record which weighs against service connection on a secondary basis.   

The Board must also consider whether service connection is warranted for OSA as directly due to service. The Veteran contends that OSA had its onset during active duty service as he snored and was told by his wife soon after discharge that he stopped breathing in his sleep. Service records are negative for any complaints or treatment related to sleeping dysfunction. For the purposes of determining whether the second element of service connection-an in-service injury-is present, the Board finds that the lay reports of snoring during active duty are adequate. However, the Board also notes that the lack of any documentation of symptoms or complaints during service is a factor that weighs against the presence of a link between the claimed OSA and military service.

Post-service treatment records do not document any complaints related to OSA until March 2008, eight years after discharge, when the Veteran reported sleep irregularities to his VA physician. The VA provider diagnosed OSA based on the reported history and the Veteran was referred for sleep study. In a January 2017 statement, the Veteran reported that he complained of sleep problems to his doctors soon after discharge, but was not able to receive an appointment due to VA's backlog. This contention is not consistent with the contents of the Veteran's VA records which are negative for any reports of sleep dysfunction until March 2008. The Veteran was then provided a sleep study only two months after his initial complaints, in May 2008, when he was formerly diagnosed with severe OSA. The absence of any medical evidence of a claimed disability for several years after service is also a factor weighing against service connection.

The Board also observes that there is no competent medical evidence in support of the claim for direct service connection and none of the Veteran's physicians have identified a link between the Veteran's OSA and any incident of active duty. The September 2016 VA examiner also provided a medical opinion against service connection on a direct basis. With respect to the Veteran's contentions that he experienced symptoms of sleep apnea during active duty, the examiner noted that a retrospective diagnosis based on the Veteran's reports of symptoms that could be suggestive of multiple disorders was not appropriate. The examiner also observed that the Veteran gained weight over the period from 2000 to 2008, placing him in the obese weight range and increasing his risk of sleep apnea. The examiner's opinion was based on a full review of the medical and lay evidence and an accurate review of the facts. It is also accompanied by a well-supported rationale and is of great probative value. 

The Veteran's testimony and statements indicate a history of continuous symptoms of sleep apnea since service. The Board acknowledges that the Veteran is competent to report the existence of sleep problems, including snoring and episodes of breathing difficulty during sleep. Statements of continuous symptoms can support the claim for service connection for OSA. See 38 C.F.R. §§ 3.303(d) and Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). In this case, however, the Board finds that the Veteran's statements regarding continuous symptoms since service are not credible as they conflict with the other evidence of record.  As noted above, service records are entirely negative for complaints of sleep problems and the Veteran never reported the in-service incurrence of sleep apnea or its symptoms until after his claim for VA compensation was received. VA records document the Veteran's denial of problems with sleep, including shortness of breath, prior to 2008 and he was referred for a sleep study and diagnosed with OSA only two months after first reporting sleep irregularities. He has never reported the in-service onset of his condition in the context of receiving medical care and the Board finds that his more recent statements in the context of a claim for monetary compensation are of reduced credibility.

In sum, the record shows that the first evidence of the Veteran's OSA was almost 10 years after his separation from active duty. In addition, the competent medical evidence does not establish that OSA was incurred secondary to a service-connected disability or directly due to active service. The Board therefore concludes that the evidence is against a nexus between the Veteran's OSA and a service-connected disability or active duty service.  The Board must conclude that the preponderance of the evidence is against the claim and it is denied.  38 U.S.C. § 5107(b).


Cervical Spine
 
The Veteran contends that service connection is warranted for a cervical spine disability as it was incurred due to injuries during active duty service.  Specifically, he contends that he experienced a whiplash injury of the neck during his first period of active service in Oman.  In the alternative, the Veteran contends that service connection is warranted a cervical spine disability as secondary to service-connected gout. 

Turning first to the question of direct service connection, the record establishes the first two elements of service connection: a current disability and in-service injury.  Post-service treatment records document diagnoses of degenerative joint and disc disease of the cervical spine, as well as cervical spondylosis and a degenerative lesion with spinal cord impingement status post cervical fusion in September 2016. Degenerative joint disease of the cervical spine was also diagnosed upon VA examination in September 2016, three weeks after the cervical fusion. 

Regarding an in-service injury, the Veteran testified in August 2015 that that he incurred a whiplash injury while serving in Oman during his first period of active service. He testified that he was operating a piece of heavy equipment when the machine jumped forward and snapped his neck backward. He felt the neck pop and was treated at a medical center with pain medication, but did not receive an X-ray. Service records from the Veteran's first period of service are not available, but the Veteran is competent to report injuries that occurred during active duty. The Board also notes that the Veteran reported having some neck stiffness during the August 1999 Medical Evaluation Board (MEB) in the context of a low back injury in Germany in 1995. The Board will therefore resolve any doubt in favor of the Veteran for the purposes of determining whether an in-service injury is present and finds that the second element of service connection is established. 

Turning to the third element of service connection, a nexus between the current cervical spine disability and in-service injury, the Board notes that service records do not support the claim. The Veteran testified that he experienced a whiplash injury to the neck during his first period of service, but available service records from the Veteran's later period of active service are negative for findings of a chronic cervical spine disability. The Veteran reported having neck stiffness following a low back injury in Germany in 1995 during the August 1999 MEB examination, but no cervical spine conditions were identified at the MEB examination. The only diagnoses were mechanical low back pain, headaches, and gastroesophageal reflux disease. In short, service records do not establish a chronic disability of the cervical spine during active duty.

Post-service treatment records also contain evidence weighing against service connection. There is no competent medical evidence of a chronic cervical spine disability until January 2003, three years after military service, when a VAMC X-ray demonstrated the presence of mild cervical degenerative disease. There is no additional medical evidence of treatment or complaints until June 2010, when a cervical MRI was performed establishing multilevel degenerative disc disease and lordosis. The absence of any clinical evidence for several years after service is one factor that weighs the evidence against a finding that the Veteran incurred a chronic cervical spine disability in service. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). The Board also notes that there is no finding of cervical spine arthritis until 2003, several years after the Veteran's discharge from active duty. As such, the Board cannot conclude that the Veteran manifested arthritis to a compensable degree within a year after his separation from active military service. Thus, service connection for arthritis on a presumptive basis as a chronic disease is not warranted. 38 U.S.C. §§ 1101, 1131; 38 C.F.R. §§ 3.307(a), 3.309(a).  

The record does not contain any competent medical opinions in favor of the claim; in fact, the only medical opinions of record pertaining to the etiology of the Veteran's cervical spine disability weigh against the claim. In June 2014 and September 2016, after reviewing the complete claims file, two VA examiners concluded that the current cervical spine disability was not etiologically related to active duty service. The examiners both noted the Veteran's history of a whiplash injury during service, but based on the medical and lay evidence of record concluded that this injury was acute and did not continue and/or result in a chronic disability. The September 2016 VA examiner additionally noted the lack of a chronic cervical condition at the August 1999 MEB examination and for several years after the Veteran's separation from service. The Board finds that September 2016 VA opinion was accompanied by a well-reasoned and well-supported rationale and referenced specific evidence in the service and post-service record.  It was also based on an accurate review of the facts of the case and the Board finds that it is entitled to significant probative value.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).

Service connection is also possible for certain chronic disabilities under 38 C.F.R. § 3.303(b) based on a continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Arthritis is a chronic disease listed in 38 C.F.R. § 3.309(a). However, the Veteran has not reported a history of continuous symptoms since service. He testified in August 2015 that he experienced an injury during his first period of active service and was diagnosed with a chronic condition at the VAMC years later. Service connection for a chronic disability based on a continuity of a symptoms is therefore not possible. The Board also notes that the Veteran is not 
not competent to opine as to medical etiology or render medical opinions. Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999). The Board acknowledges that the Veteran is competent to report observable symptoms, such as neck pain, but finds that his opinion as to the cause of his symptoms simply cannot be accepted as competent evidence in this case. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).  

The competent evidence of record is therefore against a nexus between the Veteran's cervical spine disability and active duty service. Accordingly, the Board must conclude that the preponderance of the evidence is against the claim for service connection on a direct basis.  

The Board will now turn to whether service connection is warranted for a cervical spine disability as secondary to service-connected gout. The Veteran has not provided any specific statements in support of the claim for secondary service connection and there is no competent evidence in support of the claim on this basis.  None of the Veteran's treating physicians have identified a link between the service-connected gout and the Veteran's diagnosed cervical spine disabilities, and as noted above, the Veteran is not competent to provide an opinion regarding the etiology of his claimed disability. Jandreau, 429 F.3d at 1377. As there is no competent evidence in support of the claim for secondary service connection, it must be denied.  

In sum, the post-service medical evidence of record shows that the first evidence of the Veteran's cervical spine disability was several years after his separation from active duty service. In addition, the competent evidence of record weighs against a link between the Veteran's neck condition and any injuries during active service.  The Board therefore concludes that the evidence is against a nexus between the Veteran's claimed cervical spine disability and active duty service. Service connection is also not warranted for a cervical spine disability as secondary to service-connected gout. Accordingly, the Board must conclude that the preponderance of the evidence is against the claim and it is denied. 38 U.S.C. § 5107(b).


Bilateral Knee and Ankle Disabilities 

The Veteran contends that service connection is warranted for bilateral knee and ankle disabilities, specifically arthritis, as they were incurred secondary to service-connected gout. VA treatment records document multiple complaints of gout exacerbations in the Veteran's knees and ankles. In March 2013, a VA rheumatologist found that the Veteran experienced flare-ups of gout in the feet, ankles, and knees. The March 2014 and September 2016 VA examiners also recognized the Veteran experienced attacks of gout affecting the knees and ankles, with the March 2014 VA examiner specifically observing the Veteran had 
intermittent flares of gouty arthritis in the left ankle. However, the Board finds the March 2014 and September 2016 VA examiners' findings with respect to the knees confusing, as X-rays showed mild arthritis, but the examiners concluded there was no pathology to render diagnoses with respect to the knees. The March 2014 VA examiner also provided a medical opinion stating that the Veteran's "gouty arthritis did not manifest itself until years after the claimant's military service, so [the question of service connection] is moot." The Veteran contends that his arthritis developed secondary to service-connected gout, therefore, the question of service connection is not moot and is instead supported by the examiner's findings. The competent medical evidence clearly demonstrates arthritis in the bilateral knees and left ankle (confirmed by X-ray films) and the Veteran experiences exacerbations of gout in these joints. The VA examiners' reports also indicate that the Veteran's arthritis is characterized as "gouty arthritis." The Board therefore finds that service connection is warranted for gouty arthritis of the bilateral knees and left ankle.

To the extent the Veteran also contends that he experiences gouty arthritis of the right ankle, the Board finds that a current disability is not established. VA treatment records document flare-ups of gout in the right ankle, but there is no competent medical evidence of arthritis, or any disability other than gout, in this joint. X-rays of the right ankle were negative at the VAMC in May 2011 and upon VA examination in March 2014 and September 2016. The Veteran is competent to report the symptoms he experiences, but he is not competent to attribute this pain to a specific diagnosis. The Board finds that the Veteran lacks the expertise to specifically diagnose himself with a right ankle disability other than the already service-connected gout.  See Jandreau, supra. 

The Board therefore finds that the medical evidence, based on objective testing and including the findings of the various VA examiners, clearly establishes that service connection is warranted for gouty arthritis of the bilateral knees and left ankle. The same evidence also establishes that the Veteran does not have a chronic disability of the right ankle other than gout, to include gouty arthritis. Accordingly, service connection is warranted for the claimed bilateral knee and left ankle disabilities and denied for service connection for a left ankle disability other than already service-connected gout.


ORDER

Entitlement to service connection for OSA, to include as secondary to service-connected GERD and hypertension, is denied.

Entitlement to service connection for a cervical spine disability, to include as secondary to service-connected gout, is denied.
Entitlement to service connection for bilateral knee gouty arthritis is granted.

Entitlement to service connection for left ankle gouty arthritis is granted.

Entitlement to service connection for a right ankle disability, to include as secondary to service-connected gout, is denied.


REMAND

The Board finds that additional development is necessary with respect to the claim for entitlement to service connection for a right shoulder disability. The Veteran was provided a VA examination in September 2016 to determine the nature and etiology of the claimed condition. The VA examiner concluded that the Veteran did not have a current right shoulder disability, despite clear medical evidence from the VAMC establishing diagnoses of right shoulder arthritis, tendinitis, and bursitis. The Board finds that the September 2016 VA examination is inadequate as it is inconsistent with the other medical evidence of record and is based on an inaccurate review of the facts of the case.

Accordingly, the case is REMANDED for the following action:

Provide the claims file to a VA examiner with the appropriate expertise to provide an addendum medical opinion regarding the etiology of the Veteran's right shoulder disability.

After reviewing the claims file, the examiner should issue an addendum medical opinion addressing whether the Veteran's right shoulder disability is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), etiologically related to the Veteran's active service, to include carrying a heavy rucksack and performing other physically demanding duties.

Service records are negative for complaints or treatment related to the Veteran's right shoulder, but in December 1997, the Veteran complained of having trouble with his rucksack. No shoulder conditions were noted at the August 1999 MEB evaluation. Post-service records document complaints of arm pain beginning in September 2011, and right shoulder arthritis was identified on a March 2013 VAMC X-ray. Other treatment records contain diagnoses of right shoulder tendonitis and bursitis. The Veteran also manifests neurological impairment of the right upper extremity, but the examiner is asked to opine on the Veteran's non-neurological right shoulder conditions.

The complete bases for all medical opinions must be provided.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112.




______________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


